        Case 1:09-cr-00983-WHP Document 245
                                        246 Filed 07/17/20
                                                  07/20/20 Page 1 of 2




                        Law Offices of Donald Yannella, P.C.
                                 Member of NY & NJ Bars
                                    Tel: (212) 226-2883
                                    Fax: (646) 430-8379
                             Email: nynjcrimlawyer@gmail.com

70 Grand Avenue, Suite 100                                        233 Broadway, Suite 2370
River Edge, NJ 07661                                                  New York, NY 10279
                                                                      (Preferred mailing address)




                                                               July 17, 2020


Hon. William H. Pauley
Daniel P. Moynihan United States Courthouse
United States District Court
500 Pearl Street
New York, NY 10007

              Re:    US v. Rodney Person, 09 Cr. 983 (WHP)

Dear Judge Pauley:

       I am counsel for Rodney Person, and I respectfully request that the violation
of supervised release hearing, currently scheduled for July 22, 2020, be adjourned
to a date in September 2020. Mr. Person was arraigned on the specifications by the
Hon. Deborah A. Batts, and the matter was adjourned pending the outcome of Mr.
Person’s Westchester County indictment, # 1079-2019, on which the seven
specifications are based.

       Fred Bittlingmaier, Mr. Person’s attorney in the Westchester County
indictment, informs me the case is still pending without a specified adjournment
date. There is the possibility of the case being listed for July 27, 2020. Mr.
Bittlingmaier also informs me that he has no further update from the Westchester
County District Attorney’s Office regarding resolution of that indictment.
            Case 1:09-cr-00983-WHP Document 245
                                            246 Filed 07/17/20
                                                      07/20/20 Page 2 of 2




          AUSA Michael Maimin informs me that he has no objection to the
    adjournment.



Application granted. Conference adjourned to
                                               Sincerely,
October 2, 2020 at 2:00 p.m.
                                               /s/
                                               Donald J. Yannella, Esq.




        July 20, 2020
